EXHIBIT 10.1

FIRST AMENDMENT

TO

ESCROW AGREEMENT

This First Amendment to Escrow Agreement (the “Amendment”) is entered into as of
March 17, 2008, and amends the Escrow Agreement (the “Escrow Agreement”), dated
December 31, 2007, among ABX Holdings, Inc. (“ABX Holdings”), ABX Air, Inc.
(“ABX Air” and together with ABX Holdings, the “Companies”), each of the
significant shareholders listed on the Schedule of Significant Shareholders
attached thereto (the “Significant Shareholders”), and Wells Fargo Bank,
National Association, as escrow agent (the “Escrow Agent”).

WHEREAS, the Companies and the Significant Shareholders desire to amend the
Escrow Agreement to extend the Funding Deadline (as defined in the Escrow
Agreement) to January 31, 2009, and to provide for the quarterly distribution of
interest and other income on the Escrowed Funds (as defined in the Escrow
Agreement).

NOW, THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties and the Escrow Agent hereby agree as
follows:

1. Amendment to Section 1.2 of the Escrow Agreement. The last sentence of
Section 1.2(a) of the Escrow Agreement is hereby deleted in its entirety.

2. Amendments to Section 1.3 of Escrow Agreement.

2.1    Section 1.3(a) of the Escrow Agreement is hereby amended by deleting the
words “prior to April 30, 2008 (as such date may be extended by ABX Air pursuant
to Section 1.3(f) or by mutual agreement of the Parties pursuant to
Section 1.3(g), the “Funding Deadline”)” in the third, fourth and fifth lines of
Section 1.3(a), and replacing them with the following:

“prior to January 31, 2009 (as such date may be extended by the mutual written
agreement of the Parties, the “Funding Deadline”)”

2.2    Section 1.3(f) of the Escrow Agreement is hereby deleted in its entirety
and replaced with the following:

“(f) Any interest or other income earned on the Escrowed Funds during any
calendar quarter shall be distributed by the Escrow Agent to the Significant
Shareholders no later than 30 days after the end of such calendar quarter. All
such distributions of interest or other income shall be made to the Significant
Shareholders in accordance with their percentage ownership of the Escrowed Funds
as set forth in column (5) on the Schedule of Significant Shareholders.
Notwithstanding the foregoing, the Escrow Agent shall not distribute interest or
other income earned on the Escrowed Funds to the extent that any such
distribution would cause the total amount of the Escrowed Funds after such
distribution to be less than $61,000,000.”

2.3    Section 1.3(g) of the Escrow Agreement is hereby deleted in its entirety
and replaced with the following:

“(g) Intentionally omitted.”

 

1



--------------------------------------------------------------------------------

3. Acknowledgement. Each of the Significant Shareholders acknowledges that it
has received from ABX Air a copy of the DHL Prepayment Demand (as defined in the
Escrow Agreement) dated January 14, 2008.

4. Other Provisions. Except as amended by this Amendment, the Escrow Agreement
shall remain in full force and effect.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed solely within such state, without regard to
principles of conflicts of law.

6. Counterparts. This Amendment may be executed in two or more counterparts and
by facsimile and electronic transmission, each of which when executed shall be
deemed to be an original, and such counterparts shall together constitute one
and the same instrument.

[Remainder of page intentionally left blank; signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Escrow Agreement as of the date first written above.

 

ABX HOLDINGS, INC. By  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Secretary ABX AIR, INC. By  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Secretary

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Escrow Agent

By  

/s/ Aaron R. Soper

Name:   Aaron R. Soper Title:   Assistant Vice President MASSACHUSETTS MUTUAL
LIFE INSURANCE COMPANY By:   Babson Capital Management LLC, Its Investment
Adviser By:  

/s/ Emeka O. Onukwugha

Name:   Emeka O. Onukwugha Title:   Managing Director

MASSMUTUAL HIGH YIELD PARTNERS II,

LLC

BY:   HVP MANAGEMENT LLC,   AS MANAGING MEMBER BY:  

/s/ Emeka O. Onukwugha

Name:   Emeka O. Onukwugha Title:   Vice President MASSMUTUAL CORPORATE VALUE
PARTNERS LIMITED

 

3



--------------------------------------------------------------------------------

BY:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,   AS COLLATERAL MANAGER BY:  

/s/ Steven J. Katz

Name:   Steven J. Katz Title:   Second Vice President and Associate General
Counsel ACI INTERNATIONAL, INC. By:  

/s/ Mike Reinarts

Name:   Mike Reinarts Title:   Vice President AVIATION CAPITAL GROUP CORP. By:  

/s/ Benjamin Jung

Name:   Benjamin Jung Title:   COO and Managing Director By:  

/s/ Loren M. Dollett

Name:   Loren M. Dollett Title:   Executive Vice President and Assistant
Secretary ACG ACQUISITION XX LLC By:  

/s/ Benjamin Jung

Name:   Benjamin Jung Title:   Manager By:  

/s/ Stephen Hannahs

Name:   Stephen Hannahs Title:   Manager MINNESOTA FOX II, LLC By:  

/s/ Peter F. Fox

Name:   Peter F. Fox Title:   Sale Manager

 

4